DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "shallow" in claims 1, 14, and 18 is a relative term which renders the claim indefinite.  The term "shallow" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what would or would not qualify as a “shallow beveled end”, therefore this limitation is indefinite. For the sake of compact prosecution, the examiner will interpret a “shallow bevel” to constitute any bevel having an angle of 45 degrees or less.
As to claim 4, the wording of “positioning an insertion angle of the second needle into the intervertebral disc” is unclear. As the examiner best understands, in this context “an insertion angle” is not a tangible thing, so it is not apparent how it can be inserted into the intervertebral disc.
Claim 8 recites “the spring plate” in line 6. While claim 8 previously introduced a plate, the wording of “spring plate” was not used. The examiner will assume that they refer to the same thing, however the language should still be amended to be more consistent.
Claim 14 recites “the sub-ligamentous space” in lines 4 and 7. There is a lack of a proper antecedent basis for this limitation in the claim.

Claim 18 recites “the sub-ligamentous space” in lines 4 and 7. There is a lack of a proper antecedent basis for this limitation in the claim.
Claim 19 recites “the sub-ligamentous space” in line 2. There is a lack of a proper antecedent basis for this limitation in the claim.
Claim 20 recites “the sub-ligamentous space” in lines 3-4. There is a lack of a proper antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 1, the examiner has considered the prior art and did not find a combination of references that would have made the method of claim 1 obvious to one having ordinary skill in the art before the effective filing date of the present invention. Schultz et al. (US 2011/0276001 A1, hereafter ‘Schultz’), discloses a method of delivering therapeutic materials to an intervertebral disc (see para 0001) via a sub-ligamentous space (see Figs. 5, 6, 11A-12B, locations within/near the shown discs being interpreted as “sub-ligamentous”), the method comprising: positioning a tool (delivery device 100), the tool comprising a first needle (introducer needle 112) and a second needle (guide cannula 142) housed within the first needle (para 0054; Figs. 1-18); deploying the second needle from within the first needle into at least one of an annulus and a nucleus of the intervertebral disc (see Figs. 6, 11A-12B; as well as paragraphs 0016, 0027, 0031), and delivering the therapeutic materials to the at least one of the annulus and the nucleus (para 0031).
Schultz does not expressly recite that an insertion end of the first needle comprises a shallow beveled end (the examiner does note that this limitation is unclear, however, as noted in the above rejections under 35 USC 112). Regardless, Morrison (US 4,609,370) teaches a first needle (cannula 11) Although the angle, or bevel, of the surface 33 may be varied, it is preferable that the surface be disposed at an angle ranging from about 22° to about 30°”. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the present invention to have modified Schultz in view of Morrison such that an insertion end of the first needle comprises a shallow beveled end. One would have been motivated to do so as Morrison teaches using needles with such bevels for penetration into tissue during spinal surgery (see Fig. 9, para beginning line 18 col. 5).
However, Schultz also does not expressly recite positioning the tool at an interface of a longitudinal ligament and an outer surface of the intervertebral disc, the interface being the sub-ligamentous space, and thus inserting the insertion end of the first needle into the sub-ligamentous space. There are prior art references that show placement of a first needle near what might be an interface of a longitudinal ligament and an outer surface of the intervertebral disc. For example see Figs. 7 & 9 of Cragg (US 2002/0016583) which shows an insertion end (shaped end 98) of a first needle (tract sheath 96) “aligned with the anterior surface of the sacral vertebra S1” (para 0127). However Cragg does not explicitly show the location of a longitudinal ligament or expressly point out that the tool (the tool including the sheath 96) is positioned at an interface of a longitudinal ligament and an outer surface of the intervertebral disc. Furthermore, in the Written Opinion of the International Searching Authority for corresponding PCT # US2019/057120 (provided by applicant), it was argued based off of Yeung et al. (US 2018-0207004 A1, hereafter ‘Yeung’) that “different feature 1 would be derived from the disclosure of [Yeung] that a spinel needle (102) is guided toward the Kambin’s Triangle (504) and can access a lumber disc (100) safely near a posterior longitudinal ligament (see paragraph [020]; figs 8, 11)”. The examiner believes however, that “near a posterior longitudinal ligament” is not the same as “at an interface of a longitudinal ligament and an outer surface of the intervertebral disc” as claimed, and thus disagrees with the Written Opinion of the ISR. Yeung shows a spinal needle 102 in Fig. 11, but it only appears to be located where the examiner would consider “near a posterior longitudinal ligament” as noted in the Written opinion of the ISR and not “at an interface of a longitudinal ligament and an outer surface of the intervertebral disc” as claimed. Claim 1 is thus considered non-obvious over the prior art.
Claims 2-13 depend from claim 1.

Claims 15-17 depend from claim 14.
Independent claim 18 is similar to claim 1. The difference between claim 18 and claim 1 is that claim 18 is narrower in that it requires that the longitudinal ligament be an anterior longitudinal ligament and that it requires the deploying step to be done “via an anterior portion or an anterolateral portion of the intervertebral disc”. Claim 18 is thus considered as containing allowable subject matter for the same reasons noted above with regard to claim 1
Claims 19-20 depend from claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/James D Ponton/Examiner, Art Unit 3783